DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 06/30/2022, addressing claims 32-33 and 35-46, and 48-51 from the non-final rejection (04/01/2022), by amending claims 32, 42-43, and 49 is entered and will be addressed below.
Claim Interpretations
The newly added limitation “a gas feed line“ “flowing an inert gas ambient into the batch process chamber through the gas feed line“ of claim 32 and 42, the gas feed line may be directly or indirectly connected to the batch process chamber.  

The previously added limitation “a heated filter having a removal rating of greater than 30 nm“ of claims 32 and 42, the definition of removal rating can be found in US is presented in 20150279693, “The filter may have a removal rating of >30 nm, >10 nm, or >3 nm, which means that particles larger than the indicated size are effectively trapped by the filter” ([0014]). Therefore, any filter that has pore size smaller than the rating read into the claim as it removes particle larger than 30 nm and some. This limitation is not for a filter having pore size larger than 30 nm.

The “an average residence time of the H2O2 species in the process chamber is below about 5 minutes” of claim 42 is a result of parameters decided during coding (knowing H2O2 species flow rate, chamber pressure, and chamber temperature and volume of the chamber), not a feedback control of the system. There is no disclosure of feedback control of the residence time. 

The “a relatively low process chamber temperature while loading the semiconductor substrate, and to increase the process chamber temperature increases after starting exposing the semiconductor substrate” of claim 40, the “a relatively low process chamber temperature” is considered relative to the later increased temperature after starting exposing the semiconductor substrate, therefore, no 112b rejection issue is raised. Note also the exposing is exposing to H2O2.

The examiner notices that in Applicants’ Specification, [0064], 3rd-4th sentences discloses the “computerized system may be in electrical communication with the source of process liquid 100, the process canister 15, the evaporator 24, and/or the processing chamber 30, and may be programmed with instructions to carry out any of the actions noted herein for the processing system 200 and its constituent components”, there is no disclosure that the process controller 210 to identify the constituents (e.g. sensing whether H2O2 is in the canister 15, substrate type, the type of product produced, the resulting process is curing or not, etc.), and to identify a curing process. The constituents, or the materials used in the semiconductor processing system, the curing process, and the identifying a curing process are not part of the controller structure.

As the examiner interview summary (05/29/2019) indicated, that the controller does not know the instruction is a curing process or the liquid source comprises hydrogen peroxide, or the vapor contains hydrogen peroxide, etc. In other words, what the controller does is to control the timing and the step/sequence of opening/closing the valves, temperature, pressure, flow rate, etc. 

In the “wherein the instructions include sequential steps comprising“, the following list does not have patentable weight --
“receiving an instruction to perform a process identified as a curing process“, ”to cure the semiconductor substrates” of claims 32 and 42 and “for the curing process” of various claims, the controller does not have a detector to determine whether the recipe performed is a curing process or not,
“flowing the liquid H2O2/H2O mixture from the H2O2 canister“,
“flowing an ambient containing evaporated H2O2 and H2O to the batch process chamber“
“to cure the semiconductor substrates“ of claims 32 and 42, the controller does have a detector to determine whether the substrate is semiconductor or not,
“removing one or more species escaping from the cured semiconductor substrates from the process chamber“ of claims 32 and 42, the controller does not have a detector to determine whether the removed species is from the cured semiconductor substrate or not. (Applicants’ Specification describe the removing is by outflow [0055], therefore, this is an instruction by turn on the pump if the pump is not turned on already, or does not need to have an additional step if pump is already turned-on),
“depositing a dielectric material on the semiconductor substrate” of claim 44, the controller does not have a detector for determine the deposited material is a dielectric material or not. The controller turns on valve for the associated species to form dielectric material,
“loading the semiconductor substrates, comprising flowable dielectric films” of claim 51, the controller does not have a detector to determine whether the substrate is a semiconductor, not to mention the feature form on the substrate.

Applicants argue that the claim now requires a H2O2 canister, therefore, a program must be patentable weight to flow species H2O2 into the process chamber. The examiner disagrees. The program does not have a detector to decide whether the species inside the canister is H2O2 or not. The program only sends a signal to a canister. Whether the canister is being placed with H2O2 or other species is not part of the structure of the program and the claim.

Some of the controller processing steps and product specification that do have patentable weight are list below:
The added “wherein the semiconductor processing system is configured to perform the curing process such that a film is formed on each of the at least 100 semiconductor substrates, the film having a refractive index or etch rate having a non-uniformity of 5% 1 sigma or less” of claim 42, is a product specification.
 “maintaining the process chamber pressure at about 150 Torr or below while exposing the substrates to the ambient containing H2O2” of claim 33, the controller does require this instruction but the claim does not require whether this is before or after turn on the valve of the H2O2 source.
“maintaining a process chamber temperature at about 50° to about 500°C during exposing the semiconductor substrate” of claim 35, the controller does require this instruction but the claim does not require whether this is before or after turn on the valve of the H2O2 source.
“exposing the semiconductor substrates in the process chamber to hydrogen while exposing the substrate to the ambient containing H2O2” of claim 36, the controller does require this instruction but the claim does not require whether this is before or after turn on the valve of the H2O2 source.

The “annealing the semiconductor substrate” of claim 48, the controller does not have a detector to determine the process is annealing. However, as annealing is operated at a higher temperature than curing, this claim is considered as raising temperature that is capable of annealing.

The “feeding a liquid mixture” of claim 42 implicitly refers to “mixture comprising an H2O2 species” later in the claim.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 32-33, 35-41, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The previously added limitation “performing a curing process, wherein the curing process comprises sequentially: …
flowing an ambient containing evaporated H2O2 and H2O through the vapor feed line; 
heating the ambient in the vapor feed line with the heater to a temperature equal to or higher than the temperature of the evaporator; 
flowing the ambient through the heated filter, wherein the heated filter is heated to a temperature equal to or higher than the temperature of the evaporator …” of claim 32, as the flowing an/the ambient was cited twice (into the same vapor feed line including the heated filter), it is not clear whether this step is before or after heating the vapor feed line. 

Dependent claims 33, 35-41 and 51 are also rejected under USC 112(b) at least due to dependency to rejected claim 32.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 32-33, 35-39, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Ashihara et al. (US 20140302687, Applicants’ submitted IDS, hereafter ‘687), in view of Hishiya et al. (US 20070231484, hereafter ‘484), Ashihara et al. (US 20160013053, hereafter ‘053), Takebayashi et al. (US 20140213069, hereafter ‘069), Bang et al. (US 20040083962, hereafter ‘962), Hidaka et al.  (US 20100304554, hereafter ‘554), Pierce et al. (US 4619844, hereafter ‘844), Ingle et al. (US 20110129616, hereafter ‘616), and Yamada et al. (US 20080009143, hereafter ‘143).
‘687 teaches some limitations of:
Claim 32: Substrate Processing Device, Method for Manufacturing Semiconductor Device, and Vaporizer (title, the claimed “A semiconductor processing system, comprising”):
As shown in FIG. 1, the substrate processing apparatus includes a gas supply unit, a boat 102 configured to hold the wafer 100, a heater 103 serving as a reaction chamber heating unit configured to heat the wafer 100, a reaction chamber 104, an exhaust unit configured to exhaust an atmosphere in the reaction chamber, and a controller 200 ([0034], the claimed “a vertical furnace comprising a hot wall, batch process chamber configured to accommodate semiconductor substrates in a wafer boat” and a plurality of wafers 100 as shown in Fig. 1);
The vaporization unit 101c includes a purge gas supply unit 112, a liquid flow rate control apparatus 113, a vaporizer 114, a reserve tank 115 ([0039]), The liquid flow rate control apparatus 113 adjusts a flow rate of the hydrogen peroxide solution supplied from the reserve tank 115 to send the hydrogen peroxide solution to the vaporizer 114 … The hydrogen peroxide solution includes hydrogen peroxide (H2O2) and water (H2O) ([0060], 5th and 9th sentences, the claimed “a H2O2 canister comprising a liquid H2O2/H2O mixture, the H2O2 canister in fluidic communication with an evaporator and the process chamber”); 
Fig. 1 shows a feed line between vaporizer 114 and the reaction chamber 104 (the claimed “a vapor feed line between the evaporator and the batch process chamber“),
After the loading, a gas in the reaction chamber 104 is substituted with an inert gas supplied by the exhaust unit and the purge gas supply unit 112, and a concentration of oxygen is reduced ([0056], 2nd sentence, the claimed “a gas feed line“, )
As shown in FIG. 3, the controller 200 serving as a control unit (a control means) is implemented by a computer including a central processing unit (CPU) 200a, a random access memory (RAM) 200b, a memory device 200c, and an input/output (I/O) port 200d. The RAM 200b, the memory device 200c and the I/O port 200d are configured to be capable of data exchange with the CPU 200a through an internal bus 200e ([0047]), a non-transitory computer readable recording medium ([0051], 3rd last sentence, the claimed “and a process controller comprising a memory, wherein the process controller is programmed with non-transitory instructions in the memory, wherein the instructions include sequential steps comprising”):
After stopping supply of the hydrogen peroxide gas, the reaction chamber 104 is heated to a desired temperature of 400o C to 1,100o C ([0066], 2nd sentence, overlapping with the “50° to about 500°C” of curing as defined in claim 35, the claimed “performing a curing process, wherein the curing process comprises”):
First, the wafer 100, on which the film including a silicon element, a nitrogen element and a hydrogen element is deposited, is stacked on the boat 102, and the boat 102 is loaded into the reaction chamber 104 ([0056], the claimed “loading the semiconductor substrates into the wafer boat”);
After the wafer 100 is loaded into the reaction chamber 104, the processing liquid is supplied by the processing liquid supply unit 101b into the vaporization unit 101c, and the vaporization process of the hydrogen peroxide solution is performed in the vaporization unit 101c ([0060], the claimed “flowing the liquid H2O2/H2O mixture from the H2O2 canister to the evaporator”);
The vaporizer 114A includes a processing liquid dropping nozzle 300 serving as a processing liquid supply unit, the vaporization container 302 to be heated (Fig. 2, [0042], 2nd sentence, the claimed “heating the evaporator“);
After heated to the desired temperature, the automatic valve 111L is opened, the vaporized hydrogen peroxide is supplied from the vaporization unit 101c into the reaction chamber 104, and the reaction chamber 104 is filled ([0062], the claimed “flowing an ambient containing evaporated H2O2 and H2O through the vapor feed line”);
The remaining hydrogen peroxide or the like may be liquid, and may adhere to the member in the reaction chamber 104. The remaining gas or liquid may form a water spot on the wafer 100 or may corrode the member including a metal present outside the reaction chamber 104. In the removal process, the inside of the reaction chamber 104 is vacuum-exhausted by the exhaust unit 105 … the vacuum exhaust and the inert gas are alternately supplied to improve discharge efficiency of the hydrogen peroxide ([0072], the claimed “exhausting gases from the batch process chamber“);
After oxidation by the hydrogen peroxide, in order to improve quality of the silicon oxide film formed on the wafer 100, annealing is performed according to necessity. After stopping supply of the hydrogen peroxide gas, the reaction chamber 104 is heated to a desired temperature of 400o C. to 1,100o C. and maintained at the temperature while supplying the inert gas by the purge gas supply unit 112 into the reaction chamber 104 ([0066], the claimed “-2-Application No.: 15/240141Filing Date:August 18, 2016performing an annealing process comprising: flowing an inert gas ambient into the batch process chamber through the gas feed line; and heating the batch process chamber to a temperature of 400-800°C“).


‘687 is silent on the number of wafers 100 on the boat 102. ‘687 also teaches that The pressure may be preferably 50 kPa to 300 kPa (0.5 atm to 3 atm) ([0062], 5th sentence, i.e. 375 torr). ‘687 is silent on the evaporation temperature for the H2O2 and does not teach the other limitations of:
Claim 32: (32a) (a vertical furnace comprising a hot wall, batch process chamber configured to accommodate) at least 100 (semiconductor substrates in a wafer boat);
(32b) (the vapor feed line) comprising a heater; 
(32c) a heated filter having a removal rating of greater than 30 nm;
(32d) (the process controller is programmed with non-transitory instructions in the memory, wherein the instructions include steps comprising … heating the evaporator) to a temperature of 120°C or less; 
(32e) heating the ambient in the vapor feed line with the heater to a temperature equal to or higher than the temperature of the evaporator; 
flowing the ambient through the heated filter, wherein the heated filter is heated to a temperature equal to or higher than the temperature of the evaporator; 
(32f) flowing the ambient from the heated filter to the batch process chamber, wherein the batch process chamber is maintained at 300 torr or below while flowing the ambient to the batch process chamber,
(32g) performing a second curing process.

‘484 is an analogous art in the field of a vertical heat processing apparatus (Fig. 2, [0048]), water vapor generator 5 ([0051]). ‘484 teaches that This vertical heat processing apparatus also includes a wafer boat 31 or holder to hold a plurality of, e.g., 100, target substrates ([0049]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted wafer boat with 100 substrates, as taught by ‘484, as the wafer boat 102 of ‘484 (the limitations of 32a), for the purpose of productivity.
 
‘053 is an analogous art in the field of Method of Manufacturing Semiconductor Device, Substrate Processing Apparatus and Non-Transitory Computer-Readable Recording Medium (title), in a vertical substrate processing apparatus (Fig. 1, [0074]), forming silicon oxide film ([0003]), The hydrogen peroxide vapor generation unit 307 includes a dropping nozzle 300 serving as a liquid supply unit configured to supply a hydrogen peroxide solution, a vaporizing container 302 serving as a heating member ([0043], 3rd sentence). ‘053 teaches that As illustrated in FIGS. 6A and 6B, an inlet tube heater 285 serving as a supply and heating unit is installed between the gas supply pipe 233 and the reaction tube 203. The inlet tube heater 285 is controlled to have a desired temperature such that dew condensation does not occur in the inside of the gas supply pipe 233. For example, the temperature of the inlet tube heater 285 is controlled to be in the range of 50o C to 300o C (Figs. 6A-B, [0047]), The vaporizing container 302 is heated to a desired temperature (e.g., 150o C. to 170o C.) by the vaporizer heater 303, and a droplet of the dropped hydrogen peroxide is heated and vaporized into a gas ([0059], last sentence), such that dew condensation does not occur in the inside of the gas supply pipe 233 ([0047], 2nd sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added an inlet tube heater 285 of ‘053 and operated at up to 300o C, as taught by ‘053, to the feed line between vaporizer 114 and the reaction chamber 104 of ‘687, for the purpose of preventing condensation, as taught by ‘053 ([0047], 2nd sentence, the limitation of 32b). 

‘069 is an analogous art in the field of Substrate Processing Apparatus, Method of Manufacturing Semiconductor Device and Non-transitory Computer-readable Recording Medium (title), a vertical process furnace (Fig. 1, [0007]), forming silicon oxide film ([0019], last sentence), with oxidizing gas or a nitriding gas, such as oxygen (O2), vapor (H2O), hydrogen peroxide (H2O2) ([0129]). ‘069 teaches that a gas filter 301d are sequentially installed at the vaporizer 270d in a downstream direction (Fig. 3, [0058], 2nd sentence). Note ‘069 also teaches the vaporizer 270d is heated to 120 to 150o C ([0064], last sentence). 

‘069 is silent on the filter removal rating.

‘962 is an analogous art in the field of Clog-resistant Gas Delivery System (title), Chemical vapor deposition (CVD) and other processing employed in the fabrication of semiconductor devices may utilize a number of gases or vaporized processing liquids ([0001]). ‘962 teaches that Gas delivery system 31 comprises three processing liquid vaporization stages 10a-c in fluid communication with processing chamber 35 through devoted delivery lines 88a-c respectively (Fig. 2, [0052]), The combined vaporized TEB, TEOS, TEPO, and the helium flowed into the mixing manifold 37 experiences mixing, and any resulting solid particulate matter is removed by point-of-use (POU) filter 200. While not limited to any particular pore size or manufacturer, an example of a filter utilized in this particular application is the 0.003 [Symbol font/0x6D]m pore filter manufactured for semiconductor fabrication applications by Millipore of Bedford, Mass ([0060], Fig. 2 shows the filter 200 is downstream from the vaporization stages 10a-c).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a filter, as taught by ‘069, with commercially available 0.003 [Symbol font/0x6D]m pore filter, as taught by ‘962, downstream of vaporizer 114 of ‘687 (the limitation of 32c), for the purpose of filtering, as taught by ‘069 ([0058]) and removing solid particulate matter, as taught by ‘962 ([0060]). Note as the imported filter is in the feed line, it is also heated by the imported heater 285 from ‘053. Note also US 20030198741 cited in the conclusion specifically teaches heating the filter at a temperature higher than the temperature of the evaporator.

In case Applicants argue that the “a gas line” has to be directly connected to the batch process chamber, ‘069 teaches that an inert gas, is supplied into the process chamber 20a via the gas supply pipe 232a and the nozzle 249a (Fig. 3, [0047], 2nd sentence).

‘554 is an analogous art in the field of production method for semiconductor device (title) including silicon oxide film ([0013], last sentence) a chemical solution containing hydrogen peroxide ([0030], 2nd last sentence, i.e. a liquid mixture). ‘554 teaches that before the start of the hardened layer oxidation treatment, in the tank 21, a temperature of the hydrogen peroxide solution, which is an oxidant, is increased … it is preferable that the temperature of the hydrogen peroxide solution within the tank 21 is 80° C or less. This is because hydrogen peroxide is decomposed and the oxidation capability is reduced if the temperature exceeds 80° C (Fig. 3, [0081], 2nd sentence and the last two sentences, i.e. 80° C is the vaporization temperature of hydrogen peroxide). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have operated the vaporization unit 101c of ‘687 at 80° C or less (the limitation of 32d), for the purpose of avoiding decomposition, as taught by ‘554, ([0081], last sentence).

Note it is well-known pure hydrogen peroxide is explosive.

‘844 is an analogous art in the field of Apparatus For Low Pressure Chemical Vapor Deposition (title), introducing a controlled flow of vapor from a high pressure sublimation chamber into a low pressure vapor deposition reactor, said vapor being derived from solid source material preferably, but not necessarily, having a vapor pressure above about one (1) Torr at a temperature not exceeding about 350o C. (abstract). ‘844 teaches that the temperature of the transmission means is maintained about 10o to 15o C. higher than the temperature of the sublimation chamber (claim 5 of ‘844), for the purpose of maintaining the vapor in that state without condensation thereof during transfer to the reactor (col. 1, lines 42-44).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have operated the imported feed line heater from ‘053 at temperature higher than the vaporizer 114, as taught by ‘844, for the purpose of maintaining the vapor in that state without condensation thereof during transfer to the reactor (col. 1, lines 42-44). As the imported filter from ‘069 is in the imported feed line, it is also operated at a temperature equal to or higher than the temperature of the evaporator (the limitation of 32e).

‘616 is an analogous art in the field of Methods of forming silicon oxide layers (abstract) The oxygen-containing atmosphere may include one or more oxygen-containing gases such as molecular oxygen (O2), ozone (O3), water vapor (H2O), hydrogen peroxide (H2O2) and nitrogen-oxides (NO, NO2, etc.), among other oxygen-containing gases ([0026], 3rd sentence). ‘616 teaches that the system controller executes system control software, which is a computer program stored in a computer-readable medium. Preferably, the medium is a hard disk drive ([0051], 2nd sentence, dark disk is non-transitory), To execute the linked, compiled object code the system user invokes the object code, causing the computer system to load the code in memory. The CPU then reads and executes the code to perform the tasks identified in the program ([0052], last two sentences). ‘616 further teaches that the deposition substrate may remain in the same substrate processing region used for curing when the oxygen-containing atmosphere is introduced ([0026], 2nd sentence, therefore, curing under H2O2), the curing temperature of the substrate may be less than or about 400o C., less than or about 300o C., less than or about 250o C., less than or about 200o C. or less than or about 150o C … the partial pressure of ozone during the cure step may be greater than or about 10 Torr, greater than or about 20 Torr or greater than or about 40 Torr. Under some conditions (e.g. between substrate temperatures from about 100o C. to about 200o C.) the conversion has been found to be substantially complete so a relatively high temperature anneal in an oxygen-containing environment may be unnecessary in embodiments ([0028], last two sentences), the processing chambers 408a-f may include one or more system components for depositing, annealing, curing and/or etching a flowable dielectric film on the substrate wafer ([0039]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have performed curing process under H2O2 partial pressure at 10-40 Torr and 100o C. to about 200o C (as a result, the chamber pressure can be well within 300 Torr, depending on the pressure of inert gases, the limitation of 32f), as taught by ‘616, to the computer controller 200 of ‘687, for the purpose of curing after forming silicon oxide layers, as taught by ‘616 ([0026], 2nd sentence and title).

Note a person of ordinary skill would not use large amount of non-reactive inert/noble gas to mix with the reactive gas. At the total chamber pressure of 300 Torr and 10 Torr of ozone, the noble/inert carrier gas is 30 times more than the reactive gas is well-beyond any reasonable mind would have contemplated to do. 

‘143 is an analogous art in the field of Method Of Forming Silicon Oxide Layer (title), The condensation CVD method is described as follows. A gas containing Si, including silane (SiH4) or organic silane such as tetraethoxysilane (TEOS) or methylsilane, and an oxygen source gas such as hydrogen peroxide (H2O2) ([0006]).  ‘143 teaches that a plurality of silanol layers formed at the same condition by providing the layers with the different curing processes. One layer was subject to the conventional high temperature curing process. Another was the low temperature curing process with the layer being exposed to the oxygen. Still another was the low temperature curing process with the layer being exposed to the oxygen plasma. Specifically, one layer was cured with it being exposed to the nitrogen at 600o C. for two minutes, and was then annealed at 900o C. for one hour. The cured layer thickness was 100 nm and the annealed layer thickness was 90 nm … Such comparison experiments showed that the lower temperature and shorter time curing process exhibited less volume contraction, and the curing process under exposure to the oxygen plasma exhibited even less volume contraction ([0046]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted repeated curing and annealing at lower temperature and shorter time, as taught by ‘143, to the computer controller 200 of ‘687 (the limitation of 32g), for the purpose of less volume contraction, as taught by ‘143 ([0046]).

‘616 further teaches the limitations of:
Claims 33 and 35: by loading the code into hard disk and execute the code to perform curing process under H2O2 at 10-40 Torr and 100o C. to about 200o C, as taught by ‘616, to the controller 200 of ‘687 (the claimed “wherein the instructions further comprise, for the curing process, maintaining the process chamber pressure at about 150 Torr or below while exposing the substrates to the ambient containing H2O2“ of claim 33 and “wherein the instructions further comprise, for the curing process, maintaining a process chamber temperature at about 50° to about 500°C during exposing the semiconductor substrate” of claim 35).
Claim 36: Alternatively, the oxygen-containing gas and the nitrogen-and-hydrogen-containing gas may be combined and both flow through first channel 512 or second channel 513 (Fig. 5A, [0043], 3rd last sentence), these silyl-amines may be mixed with additional gases that may act as carrier gases, reactive gases, or both. Examples of the nitrogen-and-hydrogen-containing gas these additional gases may include H2, ([0019], 5th-6th sentences, therefore, the nitrogen-and-hydrogen-containing gas includes H2, the claimed “wherein the instructions further comprise, for the curing process, exposing the semiconductor substrates in the process chamber to hydrogen while exposing the substrate to the ambient containing H2O2“).
Claim 38: The oxygen-containing atmosphere may include one or more oxygen-containing gases such as molecular oxygen (O2), ozone (O3), water vapor (H2O), hydrogen peroxide (H2O2) and nitrogen-oxides (NO, NO2, etc.), among other oxygen-containing gases ([0026], 3rd sentence, the claimed “wherein the ambient containing H2O2 further comprises one or more additional oxidizing species different from H2O2, wherein the additional oxidizing species is chosen from the group consisting of ozone, oxygen, and H2O”).

‘687 further teaches the limitations of:
Claim 37: The processing liquid supply unit 101b includes a processing liquid tank 106a, a processing liquid preliminary tank 106b … automatic valves 111a, 111b and 111c controlled by the controller 200 ([0036]) The liquid flow rate control apparatus 113 adjusts a flow rate of the hydrogen peroxide solution supplied from the reserve tank 115 to send the hydrogen peroxide solution to the vaporizer 114 ([0060], 5th sentence, the claimed “further comprising: a liquid flow controller configured to meter the liquid H2O2/H2O mixture upstream of the process chamber; and the evaporator configured to receive the liquid H2O2/H2O mixture from the liquid flow controller”),
The controller 200 controls the above-mentioned respective parts to cause the automatic valves 111a to 111c, the heater 103, the liquid flow rate control apparatus 113  ([0045], the claimed “wherein the process controller is programmed to cause the evaporator to evaporate the received liquid H2O2/H2O mixture”).
Claim 39: After the loading, a gas in the reaction chamber 104 is substituted with an inert gas supplied by the exhaust unit and the purge gas supply unit 112, and a concentration of oxygen is reduced ([0056], 2nd sentence, the claimed “wherein the instructions further comprise, for the curing process: reducing a pressure in the process chamber after loading the semiconductor substrates”, note operation at 50 kPa, or 375 Torr, is reducing pressure),
After heated to the desired temperature, the automatic valve 111L is opened, the vaporized hydrogen peroxide is supplied from the vaporization unit 101c into the reaction chamber 104, and the reaction chamber 104 is filled ([0062], the claimed “and maintaining a pressure in the process chamber above 50 Torr before commencing exposing the semiconductor substrates to the ambient containing H2O2”, or between the 10-40 torr as taught by ‘616 and 375 Torr of ‘687).
Claim 51: First, the wafer 100, on which the film including a silicon element, a nitrogen element and a hydrogen element is deposited, is stacked on the boat 102, and the boat 102 is loaded into the reaction chamber 104 ([0056], the claimed “wherein the instructions further comprise, for the curing process: loading the semiconductor substrates, comprising flowable dielectric films, into the process chamber”; note the features on the substrate is an intended use of the apparatus, ‘616 also teach curing and/or etching a flowable dielectric film on the substrate wafer, [0039]),
After heated to the desired temperature, the automatic valve 111L is opened, the vaporized hydrogen peroxide is supplied from the vaporization unit 101c into the reaction chamber 104, and the reaction chamber 104 is filled ([0062], the claimed “reacting the flowable dielectric films with H2O2 by exposing the semiconductor substrates in the process chamber to the ambient containing H2O2”).
Alternatively, claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over ‘687, ‘484, ‘053, ‘069, ‘962, ‘554, ‘844, ‘616, and ‘143, as being applied to claim 32 rejection above, further in view of DiStefano et al. (US 5282312, hereafter ‘312).
In case Applicants argue that ‘687, ‘484, ‘053, ‘069, ‘962, ‘554, ‘844, ‘616, and ‘143 does not teaches a curing pressure between 50 Torr and 300 Torr. 

‘312 is an analogous art in the field of multi-layer circuit construction (title) with semiconductor chip (col. 1, line 49) or solving similar problem of treating flowable dielectric material (col. 5, line 43). ‘312 teaches that the flowable dielectric material should be substantially free of entrapped gas bubbles, and should also be substantially free of volatile materials. For purposes of the present disclosure, the term "substantially free of volatile materials" should be understood as indicating that volatile materials, if any, present in the flowable materials, will not form bubbles at the temperatures required to bring the material to a fluid condition and cure the material when such temperatures are applied under about 125 mm Hg absolute pressure (col. 16, lines 42-51, i.e. 125 Torr).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have maintained the pressure exposing flowable dielectric semiconductor above 125 Torr, as taught by ‘312, implemented in the computer program of ‘687 or ‘616, for the purpose of avoiding entrapped gas bubbles in the flowable dielectric, as taught by ‘312 (col. 16, lines 42-51).
Claims 40-41, and alternatively claim 39, are rejected under 35 U.S.C. 103 as being unpatentable over ‘687, ‘484, ‘053, ‘069, ‘962, ‘554, ‘844, ‘616, and ‘143, as being applied to claim 32 rejection above, further in view of Miya et al. (US 20090053906, Applicants’ submitted IDS, hereafter ‘906).
‘687 is forming silicon oxide ([0054]), but is silent on substrate loading procedure and alternating reactant gases.

The combination of ‘687, ‘484, ‘053, ‘069, ‘962, ‘554, ‘844, ‘616, and ‘143, does not teach the limitations of:
Claim 40: wherein the instructions further comprise, for the curing process:
exposing the semiconductor substrate to O2 while loading the semiconductor substrate into the process chamber and/or during heat-up of the semiconductor substrate, and
maintaining a relatively low process chamber temperature while loading the semiconductor substrate, and to increase the process chamber temperature after starting exposing the semiconductor substrates.
Claim 41: wherein the instructions further comprise, for the curing process, providing cyclically alternating oxidizing gases in the process chamber during exposing the semiconductor substrates, wherein providing cyclically alternating oxidizing gases comprises performing a plurality of cycles, each cycle comprising:
sequentially exposing the semiconductor substrates to a first oxidizing gas comprising hydrogen peroxide and a second oxidizing gas comprising one or more gases selected from the group consisting of steam, ozone, and oxygen.

‘906 is an analogous art in the field of Semiconductor Device Producing Method and Substrate Processing Apparatus (title) forming a metal oxide film or a silicon oxide film on a surface of the substrate (abstract), vertical substrate processing furnace ([0061]) The plurality of wafers 200 which are to be subjected to batch process are stacked on the boat 217 ([0062], 2nd last sentence), a material to be supplied into the processing chamber 201 in the step 3 may be one material selected from the group consisting of hydrogen peroxide (H2O2), oxygen and atomic oxygen ([0086]) and including H2O supply step ([0030]). ‘906 teaches that After the boat 217 is loaded into the processing chamber 201, the following steps will be sequentially executed. (Step 1) The valve 243 is opened to evacuate the processing chamber ([0074], [0075], i.e. “reducing a pressure in the process chamber after loading the semiconductor substrates”), During that time, the pressure in the processing chamber 201 is maintained in a range of 1 to 10000 Pa, preferably in a range of 26 to 266 Pa, and is maintained at 66 Pa for example ([0077], 3rd sentence, 10000 Pa = 75 torr, the limitation of claim 39), Clean air belched out from the clean unit (not shown) flows through the wafer loading device 125a and the boat 217, and then is sucked in by an exhaust device (not shown), and is exhausted outside the casing 111 (Fig. 8, [0054]), The cassette 110 delivered by the rail guided vehicle is placed on the cassette stage 114 such that the wafers 200 in the cassette 110 are in their vertical attitudes and an opening of the cassette 110 for taking wafers in and out is directed upward ([0046], i.e. “exposing the semiconductor substrate to O2 while loading the semiconductor substrate”), The boat 217 is inserted into the processing chamber 201. The plurality of wafers 200 which are to be subjected to batch process are stacked on the boat 217 in a horizontal attitude in multi-layers in the axial direction of the tube. The heater 207 heats the wafers 200 inserted into the processing chamber 201 to a predetermined temperature ([0062], last two sentences, i.e. raising temperature after loading, limitations of claim 40). ‘906 further teaches each of which is a first material, an oxide material which is a second material including an oxygen atom, and a hydride material which is a third material, into the processing chamber predetermined times ([0088]), the second material and the third material are repeatedly supplied into the processing chamber predetermined times ([0103], i.e. cyclically alternating gases of claim 41). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have included the loading steps and cyclical alternating gas, as taught by ‘906, to the silicon oxide forming recipe of ‘687, for the purpose of carrying out silicon oxide formation, as required by ‘687 ([0054]).
Claims 42-44 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over ‘687, in view of ‘484, ‘053, ‘069, ‘962, ‘544, ‘844, ‘616, ‘143, and Nakasaki et al. (US 6689284, hereafter ‘284).
‘687 teaches some limitations of:
Claim 42: Substrate Processing Device, Method for Manufacturing Semiconductor Device, and Vaporizer (title, the claimed “A semiconductor processing system, comprising”):
As shown in FIG. 1, the substrate processing apparatus includes a gas supply unit, a boat 102 configured to hold the wafer 100, a heater 103 serving as a reaction chamber heating unit configured to heat the wafer 100, a reaction chamber 104, an exhaust unit configured to exhaust an atmosphere in the reaction chamber, and a controller 200 ([0034], the claimed “a vertical furnace comprising a hot wall, batch process chamber configured to accommodate semiconductor substrates in a wafer boat” and a plurality of wafers 100 as shown in Fig. 1);
The vaporization unit 101c includes a purge gas supply unit 112, a liquid flow rate control apparatus 113, a vaporizer 114, a reserve tank 115 ([0039]), The liquid flow rate control apparatus 113 adjusts a flow rate of the hydrogen peroxide solution supplied from the reserve tank 115 to send the hydrogen peroxide solution to the vaporizer 114 … The hydrogen peroxide solution includes hydrogen peroxide (H2O2) and water (H2O) ([0060], 5th and 9th sentences, the claimed “a H2O2 canister comprising a liquid H2O2/H2O mixture, the H2O2 canister in fluidic communication with an evaporator and the process chamber”); 
Fig. 1 shows a feed line between vaporizer 114 and the reaction chamber 104 (the claimed “a vapor feed line between the evaporator and the batch process chamber“),
After the loading, a gas in the reaction chamber 104 is substituted with an inert gas supplied by the exhaust unit and the purge gas supply unit 112, and a concentration of oxygen is reduced ([0056], 2nd sentence, the claimed “a gas feed line“);
As shown in FIG. 3, the controller 200 serving as a control unit (a control means) is implemented by a computer including a central processing unit (CPU) 200a, a random access memory (RAM) 200b, a memory device 200c, and an input/output (I/O) port 200d. The RAM 200b, the memory device 200c and the I/O port 200d are configured to be capable of data exchange with the CPU 200a through an internal bus 200e ([0047]), a non-transitory computer readable recording medium ([0051], 3rd last sentence, the claimed “and a process controller comprising a memory, wherein the process controller is programmed with non-transitory instructions in the memory, wherein the instructions include sequential steps comprising”):
After stopping supply of the hydrogen peroxide gas, the reaction chamber 104 is heated to a desired temperature of 400o C. to 1,100o C ([0066], 2nd sentence, overlapping with the “50° to about 500°C” of curing as defined in claim 35, the claimed “performing a curing process, wherein the curing process comprises”):
First, the wafer 100, on which the film including a silicon element, a nitrogen element and a hydrogen element is deposited, is stacked on the boat 102, and the boat 102 is loaded into the reaction chamber 104 ([0056], the claimed “loading the semiconductor substrates into the wafer boat”);
The processing liquid supply unit 101b includes a processing liquid tank 106a, a processing liquid preliminary tank 106b … automatic valves 111a, 111b and 111c controlled by the controller 200 ([0036]) The liquid flow rate control apparatus 113 adjusts a flow rate of the hydrogen peroxide solution supplied from the reserve tank 115 to send the hydrogen peroxide solution to the vaporizer 114 ([0060], 5th sentence, the claimed “feeding the liquid H2O2/H2O mixture from the H2O2 canister to the evaporator by opening a first valve in a first feed line”, note valves 111f, 111g, and 111j are opened when feeding from the reserve tank 115 to the vaporizer 114);
The vaporizer 114A includes a processing liquid dropping nozzle 300 serving as a processing liquid supply unit, the vaporization container 302 to be heated (Fig. 2, [0042], 2nd sentence, the claimed “heating the evaporator by a second heater to produce a vapor mixture comprising an H2O2 species”),
After heated to the desired temperature, the automatic valve 111L is opened, the vaporized hydrogen peroxide is supplied from the vaporization unit 101c into the reaction chamber 104, and the reaction chamber 104 is filled ([0062], the claimed “feeding the vapor mixture to the vapor feed line by opening a second valve” and “feeding the vapor mixture to the process chamber; flowing the H2O2 species into the process chamber to expose the semiconductor substrates to an H2O2 ambient to cure the semiconductor substrates”);
The remaining hydrogen peroxide or the like may be liquid, and may adhere to the member in the reaction chamber 104. The remaining gas or liquid may form a water spot on the wafer 100 or may corrode the member including a metal present outside the reaction chamber 104. In the removal process, the inside of the reaction chamber 104 is vacuum-exhausted by the exhaust unit 105 ([0072], the claimed “removing one or more species escaping from the cured semiconductor substrates from the process chamber; and exhausting gases of the H2O2 ambient“ and “wherein the semiconductor processing system is configured to perform the curing process such that a film is formed on each of the at least 100 semiconductor substrates, the film having a refractive index or etch rate having a non-uniformity of 5% 1 sigma or less“ is a product specification, not part of the apparatus or the controller);
After oxidation by the hydrogen peroxide, in order to improve quality of the silicon oxide film formed on the wafer 100, annealing is performed according to necessity. After stopping supply of the hydrogen peroxide gas, the reaction chamber 104 is heated to a desired temperature of 400o C. to 1,100o C. and maintained at the temperature while supplying the inert gas by the purge gas supply unit 112 into the reaction chamber 104 ([0066], the claimed “-2-Application No.: 15/240141Filing Date:August 18, 2016performing an annealing process comprising: flowing an inert gas ambient into the batch process chamber through the gas feed line; and heating the batch process chamber to a temperature of 400-800°C“).

‘687 is silent on the evaporation temperature for the H2O2 and does not teach the other limitations of:
Claim 42: (42a) (a vertical furnace comprising a hot wall, batch process chamber configured to accommodate) at least 100 (semiconductor substrates in a wafer boat);
(42b) the vapor feed line comprising a first heater; 
(42c) a heated filter having a removal rating of greater than 30 nm;
(42d) (the process controller is programmed with non-transitory instructions in the memory, wherein the instructions include steps comprising … heating the evaporator) to a temperature of 120°C or less (by a heater to produce a vapor mixture comprising an H2O2 species);
(42e) heating the vapor mixture in the vapor feed line with the first heater to a temperature equal to or higher than the temperature of the evaporator; 
flowing the vapor mixture through the heated filter, wherein the heated filter is heated to a temperature equal to or higher than the temperature of the evaporator; 
(42f) wherein the conditions of H2O2 species flow rate, chamber pressure, and chamber temperature are such that an average residence time of the H2O2 species in the process chamber is below about 5 minutes, 
(42g) and wherein the chamber pressure is maintained at 300 Torr or below while flowing the H2O2 species into the process chamber;
(42h) performing a second curing process,
(wherein the semiconductor processing system is configured to perform the curing process, the annealing process), and the second curing process (such that a film is formed-5-Application No.: 15/240141Filing Date:August 18, 2016 on each of the at least 100 semiconductor substrates, the film having a refractive index or etch rate having a non-uniformity of 5% 1 sigma or less).
Claim 43: wherein the instructions further comprise, for the curing process, establishing conditions of the H2O2 species flow rate, the chamber pressure, and the chamber temperature such that the average residence time of the H2O2 species in the process chamber is below about 2 minutes.
Claim 48: wherein the instructions further comprise, for the curing process, annealing the semiconductor substrates after exhausting gases of the H2O2 ambient.
Claim 49: wherein the instructions further comprise, for the curing process, flowing the H2O2 species into the process chamber while maintaining the process chamber temperature at 300°C or below.

‘484 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted wafer boat with 100 substrates, as taught by ‘484, as the wafer boat 102 of ‘484 (the limitations of 42a), for the purpose of productivity.

‘053 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added an inlet tube heater 285 of ‘053 and operated at up to 300o C, as taught by ‘053, to the feed line between vaporizer 114 and the reaction chamber 104 of ‘687, for the purpose of preventing condensation, as taught by ‘053 ([0047], 2nd sentence, the limitation of 42b). 

‘069 and ‘962 are analogous arts as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a filter, as taught by ‘069, with commercially available 0.003 [Symbol font/0x6D]m pore filter, downstream of vaporizer 114 of ‘687 (the limitation of 42c), for the purpose of filtering, as taught by ‘069 ([0058]) and removing solid particulate matter, as taught by ‘962 ([0060]). Note as the imported filter is in the feed line, it is also heated by the imported heater 285 from ‘053. Note also US 20030198741 cited in the conclusion specifically teaches heating the filter at a temperature higher than the temperature of the evaporator.

‘554 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have operated the vaporization unit 101c of ‘687 at 80° C or less (the limitation of 42d), for the purpose of avoiding decomposition, as taught by ‘554, ([0081], last sentence).

‘844 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have operated the imported feed line heater from ‘053 at temperature higher than the vaporizer 114, as taught by ‘844, for the purpose of maintaining the vapor in that state without condensation thereof during transfer to the reactor (col. 1, lines 42-44). As the imported filter from ‘069 is in the imported feed line, it is also operated at a temperature equal to or higher than the temperature of the evaporator (the limitation of 42e).

‘616 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have performed curing process under H2O2 partial pressure at 10-40 Torr and 100o C. to about 200o C (as a result, the chamber pressure can be well within 300 Torr, depending on the pressure of inert gases), as taught by ‘616, to the computer controller 200 of ‘687 (the limitation of 42g), for the purpose of curing after forming silicon oxide layers, as taught by ‘616 ([0026], 2nd sentence and title). Furthermore, to have added the curing and annealing procedure as taught by ‘616, to the operation of ‘687 (the limitations of 48-49), for the purpose of forming silicon oxides as taught by ‘616 (abstract) and required by ‘687.

‘143 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted repeated curing and annealing at lower temperature and shorter time, as taught by ‘143, to the computer controller 200 of ‘687 (the limitation of 42h), for the purpose of less volume contraction, as taught by ‘143 ([0046]).

‘284 is an analogous art in the field of surface treating method (title, Fig. 12) in the semiconductor industry (col. 1, line 19), particularly for producing relatively thin silicon oxide films (col. 3, line 21). ‘284 teaches that in order to suppress the dispersion of endothermic energy generated by adsorption of water with hydrogen peroxide due to collision of molecules, it is first of all important that the total pressure in treating chamber (3) is low and the exhausting speed is high or, in other words, residence time of the process gas in treating chamber (3) is short (col. 23, lines 23-29), hydrogen peroxide gas and steam were alternately introduced into treating chamber (3) to make their molar ratio 1:3 with a total pressure of 6.65 hPa … This cleaning treatment step was carried out for five cycles where one cycle consisted of three seconds (col. 24, lines 25-33). Note the pulse duration has to be several folds of residence time in order to change the gas environment. In other words, the residence time is shorter than 3 seconds. ‘284 also teaches thermal annealing treatment (col. 18, lines 52-53, performing curing).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted short residence time shorter than 3 seconds, as taught by ‘284, for the apparatus of ‘687 (the limitations of 42f and 43), for the purpose of suppressing the dispersion of endothermic energy generated by adsorption of water with hydrogen peroxide, as taught by ‘284 (col. 23, lines 23-25). 

Note the alternating of hydrogen peroxide and steam (‘284, col. 24, lines 25-27) also reads into claim 42.

‘284 further teaches the limitations of:
Claim 44: Substrate (11) was placed on stand (10) in treating chamber (3), mixed gas of hydrogen peroxide and water in a molar ratio of 1:3, and anhydrous hydrogen fluoride gas in the total pressure of 6.65 hPa were alternately introduced into treating chamber (col. 23, lines 56-63, therefore, silicon oxide film was formed after the second complete cycle when introducing hydrogen peroxide, the claimed “wherein the instructions further comprise, for the curing process, depositing a dielectric material on the semiconductor substrates before flowing the H2O2 species into the process chamber”).
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over ‘687, ‘484, ‘053, ‘069, ‘962, ‘554, ‘844, ‘616, ‘143, and ‘284, as being applied to claim 44 rejection above, further in view of ‘312.
‘616 teaches that the partial pressure of ozone during the cure step may be greater than or about 10 Torr, greater than or about 20 Torr or greater than or about 40 Torr ([0028], last two sentences) but is silent as the pressure prior to curing, therefore, does not teach the pressure is reducing or increasing at the start of curing process. The combination of ‘687, ‘484, ‘053, ‘069, ‘962, ‘554, ‘844, ‘616, and ‘284 does not teach the limitations of:
Claim 45: wherein the instructions further comprise, for the curing process, reducing the chamber pressure of the process chamber to a cure pressure during flowing the H2O2 species, wherein the process controller is programmed to cause the semiconductor processing system to, before flowing the H2O2 species, expose the semiconductor substrate only to pressures above the cure pressure.

‘312 is an analogous art as discussed above. 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have maintained the pressure exposing flowable dielectric semiconductor above 125 Torr, as taught by ‘312, implemented in the computer of ‘687, for the purpose of avoiding entrapped gas bubbles in the flowable dielectric, as taught by ‘312 (col. 16, lines 42-51). Since the curing pressure is lower than the 125 Torr, there is a pressure reduction at the start of the curing process.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over ‘687, ‘484, ‘053, ‘069, ‘962, ‘554, ‘844, ‘616, ‘143, and ‘284, as being applied to claim 42 rejection above, further in view of Kobayashi et al. (US 20040023518, hereafter ‘518). 
The combination of ‘687, ‘484, ‘053, ‘069, ‘962, ‘554, ‘844, ‘616, ‘143 and ‘284 does not teach the limitations of:
Claim 46: wherein the instructions further comprise, for the curing process, flowing an oxidizing gas through the process chamber while loading the semiconductor substrates into the process chamber.

‘518 is an analogous art in the field of method for manufacturing silicon wafer (title) particularly an oxide film is formed by oxygen and water ([0004]) in a vertical reactor (Fig. 1, [0024]). ‘518 teaches that using a method wherein a wafer is loaded directly into the atmosphere containing oxygen ([0041]). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted loading of wafer in oxygen atmosphere by flowing oxygen into the chamber, as taught by ‘518, to the apparatus of ‘687, for the purpose of forming oxide film, as taught by ‘518 ([0004]).
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over ‘687, ‘484, ‘053, ‘069, ‘962, ‘554, ‘844, ‘616, ‘143, and ‘284, as being applied to claim 48 rejection above, further in view of Tsai et al. (US 20150099342, hereafter ‘342).
‘284 teaches some limitations of:
Claim 50: the short residence time shorter than 3 seconds (col. 24, lines 25-33, the claimed “wherein the semiconductor processing system is configured to maintain an average residence time of the H2O2 species in the process chamber at about 5 minutes or less”).

The combination of ‘687, ‘484, ‘053, ‘069, ‘962, ‘554, ‘844, ‘616, ‘143, and ‘284, does not teach the other limitations of:
Claim 50: wherein the instructions further comprise, for the curing process, after annealing the substrate:
flowing the H2O2 species into the process chamber to expose the semiconductor substrates to an H2O2 ambient; and
exhausting gases from the process chamber.

‘342 is an analogous art in the field of Mechanism of Forming a Trench Structure (title) Forming a shallow trench isolation (STI) structure filled with a flowable dielectric layer involves … The passages enable oxygen source in a thermal anneal to reach the flowable dielectric layer near the bottom of the STI structure during the thermal anneal … to convert the network of SiOH and SiO to SiO2 (abstract) the curing process 130 is operated using O3 (ozone) … A temperature for the curing process 130 is in a rage of about 10o C. to about 500o C. ([0024]). ‘342 teaches that using the curing and annealing may result in oxidation of the trench walls and widen the isolation regions. Further, the flowable film is cured and annealed more than once ([0007], 5th-6th last sentences), for the purpose of removing the voids and improving yield ([0002], last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted cure and anneal more than once, as taught by ‘342, to the cure-anneal of ‘616, and then combined with ‘687, ‘484, ‘554, ‘069, and ‘284, for the purpose of removing the voids and improving yield, as taught by ‘342 ([0002], last sentence).
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030198741 is cited for metal filter 36 (Fig. 3A), operated at temperature higher than vaporization chamber (example 2, [0132]-[0143]).

US 20120083117 is cited for US curing at 1 to 100 Torr using hydrogen peroxide or water ([0036]) for dielectric layer (title). US 20140004717 is cited for UV cure between 1 to 100 Torr ([0034]) using hydrogen peroxide or ozone ([0038]) for dielectric (title).

US 20080096349 is cited for two oxidizing gases ([0012]) and ozone having higher oxidation power ([0039]). US 6147012 is cited for increased residence time of hydrogen peroxide is undesirable (col. 5, lines 9-37).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEATH T CHEN/Primary Examiner, Art Unit 1716